t c memo united_states tax_court john carlyle berkery sr petitioner v commissioner of internal revenue respondent docket no 19070-09l filed date john carlyle berkery sr pro_se jack t anagnostis for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule we must 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure decide whether respondent’s settlement officer abused her discretion in sustaining a notice_of_federal_tax_lien filing background some of the facts and certain exhibits have been stipulated the stipulations of facts and accompanying exhibits are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioner resided in pennsylvania on date petitioner filed a federal_income_tax return for his tax_year reporting a tax_liability of dollar_figure the following day on date he filed a tax_return for his tax_year reporting a tax_liability of dollar_figure petitioner did not pay his tax_liability for either year respondent assessed petitioner’s tax_liabilities for his and tax years on date on date respondent sent notices and demands for payment of balances due for petitioner’s tax years and on date petitioner received a call from an employee in respondent’s automated collection system acs unit as explained below the parties disagree about what transpired during the date telephone call during the ensuing months petitioner did not make any payments on his liabilities for his and tax years on date respondent filed a notice_of_federal_tax_lien nftl with respect to petitioner’s and tax years during a telephone call on date petitioner entered into an installment_agreement with respondent’s acs unit to pay dollar_figure per month beginning date and increasing to dollar_figure per month beginning date at that time petitioner apparently was not aware that the nftl had been filed and he contends that respondent’s employee told him that no lien would be filed if he fulfilled the installment_agreement the next day date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing regarding the lien that had been filed on march petitioner received the notice days later on date on or about date petitioner requested a withdrawal of the nftl by submitting to respondent form application_for withdrawal of filed form y notice_of_federal_tax_lien the filing of the nftl was upheld by technical services advisor bruce clark mr clark in a letter dated date stating that after a review of petitioner’s file mr clark had determined that the lien was not filed prematurely the letter informed petitioner that the lien had been filed before the date installment_agreement and that at that time he was already in default on a previously established installment_agreement the parties appear to disagree about whether petitioner had ever entered into a previous installment_agreement respondent contends that petitioner had entered into an installment_agreement during his date telephone conversation with an employee in respondent’s acs office petitioner admits that he spoke with respondent’s employee on or about that date but he contends that he did not enter a formal installment_agreement and merely told her that he would do his best to pay as soon as possible the record does not contain any documentation of the alleged date installment_agreement however because the instant case is before us on respondent’s motion for summary_judgment we are obliged to view all facts in the light most favorable to the nonmoving party see 98_tc_518 affd 17_f3d_965 7th cir for purposes of the instant motion we will assume that petitioner never entered into an installment_agreement before the date installment_agreement on date petitioner timely submitted form request for a collection_due_process or equivalent_hearing on form petitioner requested that the nftl be withdrawn so that he could refinance his home and he requested that respondent allow him to continue with the installment_agreement entered into on march as a collection alternative instead of imposing the lien petitioner made one payment on the installment_agreement in date on date respondent’s settlement officer denise williams ms williams sent petitioner a letter acknowledging his request for a collection_due_process cdp hearing and scheduling a telephone conference in the letter ms williams informed petitioner that the lien would be released after petitioner paid the balances due for and ms williams also enclosed copies of publications instructions on how to apply for a certificate of discharge of property from federal_tax_lien and how to prepare an application_for a certificate of subordination of federal_tax_lien which she thought would help petitioner obtain financing for his home ms williams conducted the cdp hearing by telephone on date on his form and during the hearing petitioner contended that because he had not entered into an installment_agreement on date he could not be in default on that agreement and he therefore should be given the opportunity to meet the terms of the date installment_agreement before respondent filed an nftl petitioner also informed ms williams that the lien reduced his credit score by points affecting his eligibility for a loan and he told her that the lien was counter-productive to both respondent and myself because i t stops me from getting additional financing on my house after the hearing respondent issued a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the lien discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party sundstrand corp v commissioner supra pincite however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir petitioner does not dispute the underlying liabilities consequently we review the determination of the appeals_office for abuse_of_discretion where as in the instant case we review a settlement officer’s determination to sustain the filing of an nftl for abuse_of_discretion we review the reasoning underlying that determination to decide whether it was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the settlement officer and we do not decide independently whether we believe the lien should be withdrawn see id pincite pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 the lien arises automatically on the date of assessment and persists until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 iannone v commissioner supra pincite the purpose of filing pursuant to sec_6323 notice of the lien that arises under sec_6321 is to protect the government’s interest in a taxpayer’s property against the claims of other creditors filing an nftl validates the government’s lien against a subsequent purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 stein v commissioner tcmemo_2004_124 lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir if the commissioner chooses to file an nftl he must provide the taxpayer with written notice not more than business days after the filing and he must advise taxpayer of the right to a hearing before the appeals_office sec_6320 if the taxpayer requests such a hearing the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the appeals officer must also determine whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6320 sec_6330 finally the appeals officer must consider any issues raised by the taxpayer at the hearing including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an installment_agreement sec_6320 sec_6330 and under certain circumstances the commissioner has the discretion to withdraw an nftl that has been filed sec_6323 provides sec_6323 withdrawal of notice in certain circumstances -- in general --the secretary may withdraw a notice of a lien filed under this section and this chapter shall be applied as if the withdrawn notice had not been filed if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states sec_6323 is permissive although sec_6323 allows the commissioner to withdraw the nftl for any of the listed reasons it does not require him to do so the regulations make the commissioner’s discretion explicit if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs emphasis added at the appeals hearing petitioner advanced two contentions his first contention is that respondent should withdraw the nftl and allow him to proceed with the date installment_plan to which petitioner had agreed before learning about the nftl secondly he contends that the nftl should be withdrawn so that he can refinance his home enabling him to pay his tax_liabilities in support of his first contention petitioner argues that mr clark was mistaken when he found that petitioner had entered into a previous installment_agreement petitioner contends that because he had never entered into such an agreement he could not be in default and he therefore should be permitted to fulfill his obligations under the date installment_agreement before the filing of an nftl we conclude that the issue of whether there was a previous installment_agreement is irrelevant to the issue of the proper filing of an nftl in crisan v commissioner tcmemo_2007_67 the commissioner filed an nftl against the taxpayers after the parties had begun negotiating an installment_agreement as in the instant case the taxpayers learned about the nftl only after they had entered the installment_agreement and as is alleged in the instant case the commissioner had made representations to the taxpayers that no further collection actions would be taken while they were negotiating the installment_agreement like petitioner the taxpayers in crisan argued that the nftl would damage their credit making it difficult for them to obtain additional financing and that the nftl had been filed prematurely because they had just entered into an installment_agreement we held that the implementation of an installment_agreement did not preclude the commissioner from filing an nftl nor was the commissioner required to withdraw the nftl after the installment_agreement became effective in ramirez v commissioner tcmemo_2005_179 the taxpayer had entered into an installment_agreement after the filing of the nftl and contended that he should be released from the nftl in that case we likewise held that the installment_agreement did not preclude the commissioner from maintaining a lien until the balance of the taxpayer’s taxes was paid see also dorra v commissioner tcmemo_2004_16 the taxpayer in stein v commissioner supra argued that the appeals_office abused its discretion by rejecting an installment_agreement we stated that even if the appeals officer had accepted the installment_agreement as a collection alternative the commissioner would not have been required to withdraw the nftl until the full liability had been paid sec_6323 is permissive and nothing in it requires respondent to withdraw the nftl because of the installment_agreement accordingly we hold that the decision of respondent’s appeals_office to sustain the nftl despite the installment_agreement was not an abuse_of_discretion in support of petitioner’s second contention that the nftl has made it impossible for him to refinance his home and thus obtain money to pay his tax_liabilities he states that his credit score has been reduced by points in her letter acknowledging his request for a cdp hearing ms williams supplied petitioner with information describing how to apply for a certificate of subordination to the nftl and how to obtain a certificate of discharge from the nftl although he contends that the nftl has made it impossible for him to refinance his home petitioner has offered no evidence that he has been rejected for a loan because of the nftl or even that he has applied for a loan since respondent filed the nftl nor has petitioner presented any evidence that suggests the alternatives offered by ms williams ie applying for a certificate of subordination of the nftl or obtaining a certificate of discharge from the nftl would be insufficient to satisfy his supposed need to obtain financing it is no doubt true that the nftl lowered petitioner’s credit score but this fact does not establish that refinancing petitioner’s home would be impossible or that the nftl otherwise interferes with petitioner’s ability to pay his tax obligations accordingly there is no evidence in the record to suggest that the nftl is impairing petitioner’s ability to pay his outstanding tax_liabilities where a motion for summary_judgment has been properly made and supported the opposing party may not rest upon mere allegations or denials in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d respondent’s motion was properly made and supported petitioner has not offered specific facts to support his contention that the nftl impairs petitioner’s ability to pay his tax_liability consequently we conclude that there is no genuine issue for trial regarding that fact the record shows that ms williams had sufficient evidence on which she could reasonably base her conclusion that withdrawing the nftl would not facilitate collection petitioner had almost years before the filing of the nftl during which he made no effort to refinance his home and petitioner made no payments on his tax_liabilities during that entire period petitioner’s payment history casts doubt on the good_faith of his efforts to pay accordingly we conclude that respondent’s settlement officer did not abuse her discretion when she determined that withdrawing the nftl would not facilitate collection of the tax_liabilities respondent’s settlement officer considered all of petitioner’s contentions verified compliance by the internal_revenue_service with all applicable laws and regulations and considered whether the proposed collection actions balanced the need for efficient tax collection with petitioner’s concern that they be no more intrusive than necessary on the basis of the record before us we conclude that there is no genuine issue of material fact for trial we hold that respondent’s settlement officer did not abuse her discretion in sustaining the filing of the nftl in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an order and decision will be entered for respondent
